            Case 20-19836-AJC        Doc 41     Filed 12/08/20    Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov

In re:
      Marco T Barrios                         Case No. 20-19836-AJC-
      Maria Barrios
            Debtor(s).                        Chapter 13
_________________________/

                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Agreed Order

Continuing Hearing On Motion to Value and Determine Secured Status of Lien on

Personal Property was sent to all parties on the attached service list on December 8, 2020.

Electronically: Nancy K. Neidich, Trustee; Gavin N. Stewart, Esq., Attorney for Capital
One

First Class Mail:
Capital One Bank,
c/o Gavin N. Stewart, Esq.
P.O. Box 5703
Clearwater, FL 33758

Capital One Bank
c/o Richard Fairbank, CEO
1680 Capital One Drive
McLean, VA 22102-3491

Capital One Bank, N.A.
c/o Richard Fairbank, CEO
4851 Cox Road
Glen Allen, VA 23060

Capital One Bank
c/o CORPORATION SERVICE COMPANY, R.A.
1201 HAYS STREET
TALLAHASSEE, FL 32301-2525

Debtor(s), Marco T Barrios Maria Barrios
466 E 56th Street
Hialeah, FL 33013-1344
          Case 20-19836-AJC        Doc 41   Filed 12/08/20   Page 2 of 2




AIS Portfolio Services, LP
c/o Ketan Sawarkar, Claims Proc.
4515 N Santa Fe Ave. Dept. APS
Oklahoma City OK 73118

                                   Respectfully Submitted:

                                   ROBERT SANCHEZ, P.A.
                                   Attorney for Debtor
                                   355 West 49th Street
                                   Hialeah, FL 33012
                                   Tel. 305-687-8008

                                   By:/s/ Robert Sanchez_____________
                                   Robert Sanchez, Esq., FBN#0442161
